                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             November 19, 2018
                         UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

M&G RESINS, USA, LLC, et al, §
                             §
       Plaintiffs,           §
VS.                          §                    CIVIL ACTION NO. 2:17-CV-052
                             §
BBC CHARTERING CARRIERS GMBH §
& CO. KG, et al,             §
                             §
       Defendants.           §

                                  FINAL JUDGMENT

       Pursuant to the Court’s Conditional Order of Dismissal (D.E. 74) and the

expiration of the time in which parties may seek reinstatement of their claims (D.E. 74,

78, 82), along with the Court’s Orders to Dismiss with Prejudice (D.E. 79, 80), the Court

enters final judgment dismissing this action.

       ORDERED this 19th day of November, 2018.

                                                ___________________________________
                                                NELVA GONZALES RAMOS
                                                UNITED STATES DISTRICT JUDGE




1/1
